Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna McCoy on 6 May 2021.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
A firearms suppressor, comprising;
	a blast chamber system;
	a diffuser enclosed by the blast chamber and having a plurality of diffuser wall sections spaced apart by diffuser slots; and
	a scrolled sleeve that circumferentially surrounds the blast chamber and enclosed diffuser, extending along a direction parallel with a central axis of the firearms suppressor, the central axis also a path of projectile travel [[.]],
wherein the scrolled sleeve is a hollow cylinder formed of a coiled sheet of material and wherein the scrolled sleeve is coiled along a direction perpendicular to the projectile path and extends from an upstream end of the firearms suppressor to a downstream end of the firearms suppressor; and 
wherein the scrolled sleeve coils around itself more than once around a circumference of the scrolled sleeve.

Claim 10 is cancelled.
Claim 11 is amended to read as follows:
11.  The firearms suppressor of claim [[10]] 1, wherein the scrolled sleeve is flexible in a radial direction towards and away from the central axis.

Claim 12 is cancelled. 
Claim 13 is amended to read as follows:
13.  The firearms suppressor of claim [[12]] 1, wherein the scrolled sleeve has a diameter wider than a diameter of the blast chamber system so that blast chamber system is inserted within the scrolled sleeve.

Claim 14 is amended to read as follows:
	14. A firearm, comprising;
	a projectile;
	a barrel providing a trajectory for the projectile and configured to vent exhaust gas; and
a suppressor coupled to an end of the barrel and having a blast chamber system circumferentially surrounding a diffuser and positioned upstream of a monocore baffle system, the blast chamber system, diffuser and monocore baffle system enclosed within a flexible scrolled sleeve of the suppressor[[.]],
wherein the scrolled sleeve is coiled along a direction perpendicular to a projectile path and extends from an upstream end of the firearms suppressor to a downstream end of the firearms suppressor; and 
	wherein the scrolled sleeve coils around itself more than once around a circumference of the scrolled sleeve.

	Claim 18 is amended to read as follows:
	18. A sound suppressing device, comprising;
	a blast chamber system at an upstream end of the device, relative to a direction of projectile motion, having at least one set of openings in an outer surface of the blast chamber system;
	a diffuser, enclosed within the blast chamber system, having a plurality of slots extending radially outwards through a surface of the diffuser;
	a monocore baffle system continuously and fixedly coupled to the blast chamber system, downstream of the blast chamber system; and
	a scrolled sleeve circumferentially surrounding the blast chamber system and monocore baffle system[[.]],
	wherein the scrolled sleeve is coiled along a direction perpendicular to a projectile path; and 
	wherein the scrolled sleeve coils around itself more than once around a circumference of the scrolled sleeve.

	20.  The sound suppressing device of claim 19, wherein [[a path of]] the projectile path [[travel]] through the firearms suppressor is defined by an inner passage of the diffuser, one or more apertures in the blast chamber system, and one or more apertures in the monocore baffle system, the inner passage and the one or more apertures of both the blast chamber system and the monocore baffle system aligned along the central axis.


Reasons for Allowance
Claims 1-9, 11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a firearm suppressor having a blast chamber system, a diffuser enclosed in the blast chamber with a plurality of diffuser wall sections spaced by diffuser slots, a scrolled sleeve that surrounds the blast chamber and diffuser, the scrolled sleeve extending parallel to a central axis of the suppressor, the central axis coincides with a path of a projectile and the scrolled sleeve is a coiled sheet of material that is coiled along a direction perpendicular to the projectile path and extends from one end of the suppressor to another and the scrolled sleeve specifically coils around itself more than once around a circumference of the scrolled sleeve.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641